BLODGETT, P. J.
Heard by the Court, jury trial waived.
Action to recover one month’s rent from the defendant.
• Defendant was a tenant from month to month. His tenancy began on the first day of December, 1929, and ended on the last day of December, 1929. He gave notice to the plaintiff that he would vacate the premises on the last •day of his term.
This notice was not given with the statutory period of sixteen days from *26the end of the term. Decision must therefore be for the plaintiff for $55.
For plaintiff: Peter W. McKiernan.
For defendant: Fred J. O’Donnell.